

117 HR 4541 IH: Responding Aggressively to Prevent Insects and Disease Act
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4541IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Tiffany (for himself, Mr. Westerman, Mr. LaMalfa, Mr. Newhouse, and Mr. Bentz) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Healthy Forests Restoration Act of 2003 to provide clarification with respect to certain categorical exclusion authority relating to insect and disease infestation and wildfire resilience projects, and for other purposes.1.Short titleThis Act may be cited as the Responding Aggressively to Prevent Insects and Disease Act or the RAPID Act.2.Clarification of existing categorical exclusion authority related to insect and disease infestation(a)Insect and disease categorical exclusionSection 603(c) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(c)) is amended—(1)in paragraph (1), by striking 3000 acres and inserting 10,000 acres; and(2)in paragraph (2)(B), by striking Fire Regime Groups I, II, or III, and inserting Fire Regime I, Fire Regime II, Fire Regime III, Fire Regime IV, or Fire Regime V,.3.Clarification of existing categorical exclusion authority related to wildfire resilience projectsSection 605(c) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591d(c)) is amended—(1)in paragraph (1), by striking 3000 acres and inserting 10,000 acres; and(2)in paragraph (2)(B), by striking Fire Regime Groups I, II, or III and inserting Fire Regime I, Fire Regime II, Fire Regime III, Fire Regime IV, or Fire Regime V.